Order entered April 8, 2020




                                       In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-19-01525-CV

D MAGAZINE PARTNERS, L.P. D/B/A D MAGAZINE F/K/A MAGAZINE
  LIMITED PARTNERS, L.P. AND ALLISON MEDIA, INC., Appellants

                                        V.

                  JANAY BENDER ROSENTHAL, Appellee

               On Appeal from the 134th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-14-01346

                                       ORDER

      Before the Court is appellee’s April 6, 2020 unopposed motion for an

extension of time to file his brief. We GRANT the motion and ORDER the brief

be filed no later than May 12, 2020.


                                             /s/   ROBERT D. BURNS, III
                                                   CHIEF JUSTICE